The defendant is charged with having taken more natural gas from a certain well than the maximum production allowed to be taken from such wells would amount to for the seven-day period fixed by law. *Page 201 
In an amended information it is charged that the open-flow capacity of said well during the period set out in the original information as the period of the alleged violation was 3,509,625 cubic feet; that the percentage allowed to be taken lawfully therefrom under the rules of the department of conservation and the state of Louisiana at said time was 20 per cent. of said open-flow capacity; that the lawful quota for said period covered in indictment was 4,913,475 cubic feet.
The well the overproduction from which was made the basis of the prosecution was completed December 12, 1923, before the passage of Act 252 of 1924.
It is conceded that the issues presented on this appeal, with some slight and unimportant variations, are identical with those presented in the case of the State v. Thrift Oil  Gas Co.,110 So. 188,1 No. 27684 on the docket of this court, the opinion and decree in which case is this day handed down.
In the Thrift Case we held that the act of 1924 was intended to be, and is, the paramount statute regulating the production of natural gas in this state.
"That under the provisions of the act of 1924 defendant was entitled to take at least 1,000,000 cubic feet of gas from its Parks well No. 2, regardless both of the act of 1922 and of the acreage on which said well is drilled, if in doing so the working pressure of said well was not reduced below 200 pounds or below one-half the back pressure of said well, and if said back pressure itself remained constantly above 200 pounds."
If as held in the Thrift Case the defendant was entitled to take as much as 1,000,000 cubic feet per day, then it is clear that the defendant is not guilty of violating the statute by an overproduction, since it was entitled to take for the seven-day period, 7,000,000 cubic feet, whereas it only took according to the charge laid in the information, 5,082,000 cubic feet. *Page 202 
There is no contention made that the working pressure of defendant's well was reduced below 200 pounds or below half the back pressure of said well.
For the reasons assigned and the reasons given in the Thrift Case, the conviction and sentence are set aside and the defendant discharged.
OVERTON, J., concurs in the decree.
LAND, J., dissents.
1 Ante, p. 165.